DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 06/03/2021.
Claim(s) 1-19 are currently pending. 
Claim(s) 6-9, 11-17 and 19 have been withdrawn. 
Claim(s) 1 and 4 has been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.
 
Claim Objections
Claim(s) 6-9, 11-17 and 19 are objected to because of the following informalities:  
. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 4

Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015).  The mere absence of a positive recitation is not basis for an exclusion. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-241391, Yoshihara et al. in view of US 2006/0131778, Van Loon et al., US 2014/0318616, Okuyama et al. and US 2009/0165847, Mori et al.
Regarding claims 1 and 4
Yoshihara teaches a sealing material sheet for a solar-cell module [paragraphs 0021-0022], which is a multilayered sheet having a core layer and a skin layer (the sealing material sheet comprises outermost layers, any one of the outermost layers 
the core layer has a content of low-density polyethylene (LLDPE, M-LLDPE, or LDPE)  having a density of 0.910 g/cm3 to 0.940 g/cm3 (between 0.870 g/cm3 or more and 0.970 g/cm3 or less) is 60% by mass to 95% by mass (from 10%-99% by mass) [paragrapgs 0036-0038];
the skin layer (corresponding to an outermost layer) includes low-density polyethylene (LLDPE, M-LLDPE, or LDPE) having a density of 0.880 g/cm3 to 0.910 0.901 g/cm3 (between 0.870 g/cm3 and 0.900 g/cm3) at 80% by mass to 100% by mass (from 10% to 99% by mass) content ratio with respect to whole resin components in the skin layer (the amount of the base resin in the outermost layer is analogous to the amount recited for that in the intermediate layer) but does not include polypropylene (Yoshihara is silent to polypropylene. Therefore, in the absence of any indication that the skin layer contains polypropylene, it is interpreted that it does not) [see paragraphs 0039-0044 wherein the composition of the skin/outermost layer is detailed], and 
a thickness of the sealing material sheet is 200 µm to 400 µm (the total thickness of the encapsulant/sealing material sheet is from 100 µm or more and 1000 µm or less) [paragraph 0022].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

Yoshihara does not teach the core layer including polypropylene at 5% by mass to 40% by mass in a content ratio with respect to whole resin components in the core layer.
Van Loon teaches a sealing material sheet comprising an inner/core layer and sandwiched between two outer skin layers [Abstract and paragraphs 0007-0008].
Van Loon teaches that when polypropylene at 5% by mass to 40 % by mass (5%-94% by weight) with respect to the whole resin components in the core, is blended with a low-density polyethylene, the sealing properties of the film are improved (the sealing strength of the film is greater when compared to a film comprising no polypropylene in the inner/core layer) [paragraphs 0005-0008 and 0024].
Yoshihara and Van Loon are analogous inventions in the field of sealing material sheets comprising a core layer and a skin layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the core layer of Yoshihara to comprise from 5% by mass to 40% by mass of polypropylene, as in Van Loon, in order to improve the sealing properties of the film [paragraphs 0005-0008 and 0024].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

With regards to the multi-layered sheet being un-crosslinked, Yoshihara teaches suppressing any cross-linking in the outer layer in order to avoid any deterioration in the molding characteristics and adhesion while subjecting the inner layer to a cross-linked treatment in order to improve heat resistance [paragraphs and 0068].
However, the multi-layer sheet disclosed in modified Yoshihara includes a blend of polypropylene and LDPE in the core layer (see above). The addition of polypropylene in the core layer is taught to improve the heat sealing characteristics of the film [Van Loon, Fig. 3, paragraphs 0001 and 0020].
In addition, Okuyama teaches mixing a polyethylene resin with a polypropylene resin in order to improve the heat resistance of the multi-layer sheet [paragraph 0056].
Further, Mori teaches a sealing material for solar cells [Abstract], wherein omitting a cross-linking step, which requires a long period of time, increases the production rate and efficiency of a solar battery module [paragraph 0005].  It is further noted that the sealing material disclosed in Mori includes polypropylene [paragraph 0034].

	Although taught by the prior art, the limitation “for a solar cell module” is considered intended use and is given weight to the extent that the prior art is capable of performing the intended use. Since the structure of the prior art is the same as the one claimed, the same is considered capable of performing the intended use.
It has been held that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See in re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478 (CCPA 1951).
	With regards to the limitation “an indentation depth of a needle at a temperature of 150°C in a thermomechanical analysis (TMA) curve is 20% to 90% of a film thickness of the sealing material sheet”, because the sealing material sheet of the prior art is identical, both in composition and structure, to the one claimed, the claimed properties or functions are presumed to be inherent.
that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Further, it has been held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding claim 2
Modified Yoshihara teaches the sealing material sheet as set forth above, wherein a thickness of the sealing material sheet is 250 µm to 350 µm (the total thickness of the encapsulant/sealing material sheet is from 100 µm or more and 1000 µm or less) [Yoshihara, paragraph 0022].
Regarding claims 3 and 10
Yoshihara teaches the sealing material sheet as set forth above, which is a multilayered sheet having a three-layered structure of skin/core/skin (the encapsulant/sealing material sheet comprises outermost layers laminated on both surfaces of the intermediate layers) [Yoshihara, paragraph 0022].

Van Loon teaches a structure in which two outermost layers are placed on both outer surfaces of an inner/core layer [paragraphs 0007-0008, 0024 and 0029].  Van Loon further teaches including additives such as a colored pigment in one or more than one layer within the sealing material sheet [paragraph 0048], which meets with the limitation of “a colored pigment is not included in an outermost surface of the other skin layer” since only one of the layers within the multi-layer structure may comprise the pigment.  
Therefore, because Van Loon teaches choosing from a finite number of identified, predictable additives, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Van Loom teaches that pigments lead to the anticipated success, said type of additive is not of innovation but of ordinary skill and common sense [see MPEP 2143].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Regarding claim 5
Yoshihara teaches the sealing material sheet as set forth above, wherein the core layer of the sealing material sheet includes polypropylene at 15% by mass to 40% by mass with respect to whole resin components in a core layer composition (from 5% 
The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  JP 2014-241391, Yoshihara et al. in view of US 2006/0131778, Van Loon et al., US 2014/0318616, Okuyama et al. and US 2009/0165847, Mori et al. as applied to claims 1-5 and 10 above, and further in view of JP 2011-074261, Itada et al.
Regarding claim 18
	All the limitations of claim 1, from which claim 18 depends, have been set forth above.
	Modified Yoshihara teaches the sealing material sheet as set forth above, wherein the core layer includes polypropylene [Van Loon, paragraphs 0007-0008, 0024 and 0029], and the MFR of polypropylene at 230°C and a load of 2.16 kg is from 5 g/10 min to 125 g/10 min (the PP has an MFR of 1 to 20 are measured according to ASTM D 1238 (230°C and a load of 2.16 kg) [Van Loon, paragraph 0042].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
	As further clarification, Itada teaches a sealant material sheet comprising a polypropylene resin, wherein the polypropylene resin has an MFR at 230°C and a load of 2.16 kg is from 5 g/10 min to 125 g/10 min (from 0.3 g/10min to 15.0 g/10 min) [paragraphs 0047 and 0059].  Such allows for ensures good workability of the sealant material sheet [paragraphs 0047 and 0073].
	Modified Yoshihara and Itada are analogous inventions in the field of sealant material sheets.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the polypropylene such that the MFR at 230°C and a load of 2.16 kg is from 5 g/10 min to 125 g/10 min, as in Itada, for the purpose of ensuring good workability of the sealant material sheet [Itada, paragraphs 0047 and 0073].
	
Response to Arguments
Applicant’s arguments, see Remarks Filed on 06/03/2021, with respect to the rejection of claim(s) 1-5 and 10 under 35 U.S.C. §103 have been considered but are 
Applicant argues that Yoshihara specifically discloses that carrying out the crosslinking reaction again after molding (through ionizing radiation) is essential.
Applicant argues that the crosslinked sealing material disclosed in Yoshihara has a gel fraction of 2% or more (paragraph [0071]). 
	Applicant further argues that nothing in Yoshihara, alone or in combination would lead one of ordinary skill in the art to modify Yoshihara to remove the essential crosslinking requirements.
Examiner respectfully disagrees. The method in Yoshihara involves a cross-linking step in the intermediate layer for the purpose of imparting heat resistance.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the rejection involves modifying the core layer of Yoshihara to comprise a blend of polypropylene (PP) and low-density polyethylene (LDPE) such that the heat sealing characteristics of the film are improved [Van Loon, Fig. 3, paragraphs 0001 and 0020].  It is well known in the art that the addition of PP improves the heat resistance of the film [Okuyama, paragraph 0056; Van Loon, Fig. 3, paragraphs 0001 and 0020].  It is further known that a cross-linking treatment involves time and effort and, accordingly, decreases the productivity rate of the manufacturing process [Mori, paragraph 0005].   Therefore, it would have been obvious to modify the multi-layer sheet in modified Yoshihara to be an un-crosslinked multi-layered sheet 
Further, such would also result in the omission of a long cross-linking step thereby improving the production rate and efficiency of a solar battery module [Mori, paragraph 0005; Okuyama, paragraph 0056; Van Loon, paragraphs 0001 and 0020].
It is also noted that Yoshihara recognizes that, while long processes, there are further methods available for the purpose of imparting heat resistance (“…imparting heat resistance by irradiating a polyethylene-based resin or the like with ionizing radiation to crosslink it, thereby omitting a long heat curing step.”) [paragraph 0007].
	Applicant argues that achieving the balance between heat resistance and flexibility primarily relies on a crosslinking treatment and hardly relies on a specific density range of material resin. 
	Applicant argues that Yoshihara discloses polyethylene having a density in a range of “0.870 g/cm3 to 0.970 g/cm3”, which is normally equivalent to, and merely confirms, a whole density range of polyethylene for use in a sealing material sheet.
Applicant further argues that in view of the sealing material disclosed in Yoshihara which essentially requires a crosslinking treatment, one of ordinary skill in the art would not have been motivated to limit the density of the material resin to a specific resin density range of “0.910g/cm3 to 0.940 g/cm3” as in the present application.
Examiner respectfully disagrees.  Yoshihara teaches a core layer of LDPE having a density of between 0.870 g/cm3 to 0.970 g/cm3 and a skin layer of LDPE having a density of 0.870 g/cm3 to 0.900 g/cm3. Accordingly, there is a clear distinction between the density of the core and the skin, wherein the skin layer has a 
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, as set forth above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the rejection involves modifying the core layer of Yoshihara to comprise a blend of polypropylene (PP) and low-density polyethylene (LDPE) such that the heat sealing characteristics of the film are improved [Van Loon, Fig. 3, paragraphs 0001 and 0020].  It is well known in the art that the addition of PP improves the heat resistance of the film [Okuyama, paragraph 0056; Van Loon, Fig. 3, paragraphs 0001 and 0020].  It is further known that a cross-linking treatment involves time and effort and, accordingly, decreases the productivity rate of the manufacturing process [Mori, paragraph 0005].   Therefore, it would have been obvious to modify the multi-layer sheet in modified Yoshihara to be an un-crosslinked multi-layered sheet because the heat resistance of the core/intermediate layer will be improved with the addition of polypropylene as set forth in Van Loon.
Applicant argues that a person skilled in the art in view of the sealing material disclosed in Yoshihara would not have been motivated to further add PP 
Examiner respectfully disagrees.  Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, omitting a cross-linking step, which requires a long period of time, increases the production rate and efficiency of a solar battery module [paragraph 0005].  Accordingly, one would have found obvious to add polypropylene which is known to improve the heat resistance of the film while avoiding a long and expensive step that would decrease the production rate and efficiency of a solar battery module [paragraph 0005].
Applicant argues that Van Loon does not disclose or suggest effectiveness of setting the upper limit of a content ratio of PP (polypropylene) to 40% by mass or lower, in an un-crosslinked sealing material sheet using polyethylene as base resin.
Van Loon teaches a core layer wherein an amount of 5% by weight to 94% by weight of PP is blended with PE.  Therefore, 40% by mass or less of PP is within the ambit of Van Loon.  It has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].  Because the range of PP 
Applicant argues that even if a person skilled in the art in view of the disclosure of Van Loon could have conceived of further improving heat resistance by adding PP (polypropylene) which can improve seal strength, Van Loon does not disclose that a content ratio of PP (polypropylene) must be limited to 40% by mass or lower, which is not obvious from technical common knowledge, either.
Examiner respectfully disagrees.  As set forth above,  Van Loon teaches a core layer wherein an amount of 5% by weight to 94% by weight of PP is blended with PE.  Therefore, 40% by mass or less of PP is within the ambit of Van Loon.  It has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0045287, Kawashima et al. teaches that the characteristics (hardness, heat resistance, etc.) of the sealing resin sheet will tend to be improved when it contains polypropylene based resins [paragraph 0061].
US 2013/0209816, Kobayashi et al. teaches that white polypropylene based films are higher in heat resistance in comparison to other common white polyolefin films [paragraphs 0034 and 0065].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721